DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kersh (US 5,208,557).
Regarding claim 1, Kersh teaches an oscillation circuit (figure 5), comprising:
a first inverting circuit (482) having a first transistor (50) of a first type (P) and a second transistor (52) of the first type; wherein
a gate terminal of the first transistor (50) is connected to a gate terminal of the second transistor (52), and a source terminal of the first transistor (50) is connected to a drain terminal of the second transistor (52).

2) further comprises a third transistor (53) of a second type (N) and a fourth transistor (54) of the second type, and a gate terminal of the third transistor (53) is connected to a gate terminal of the fourth transistor (54);
wherein a drain terminal of the third transistor (53) is connected to a source terminal of the second transistor (52), and a source terminal of the third transistor (53) is connected to a drain terminal of the fourth transistor (54).
Regarding claims 4-6, Kersh teaches a second inverting circuit (483), wherein the second inverting circuit has a fifth transistor (50) of the first type (P) and a sixth transistor (52) of the first type, and a gate terminal of the fifth transistor (50) is connected to a gate terminal of the sixth transistor (52);
wherein the second inverting circuit (483) further comprises a seventh transistor (53) of a second type (N) and an eighth transistor (54) of the second type, and a gate terminal of the seventh transistor (53) is connected to a gate terminal of the eighth transistor (54);
wherein a drain terminal of the seventh transistor (53) is connected to a source terminal of the sixth transistor (52), and a source terminal of the seventh transistor (53) is connected to a drain terminal of the eighth transistor (54).


Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakii (US 2005/0128011).
Regarding claim 13, Wakii teaches a semiconductor device for an inverting circuit (A1; see details in figures 2 and 3) in an oscillation circuit (figure 1), comprising:
a first source/drain region (See source region S of M6/M7 in figure 3) sandwiched by a first gate region (See leftmost gate region G of M6/M7 in figure 3) and a second gate region (See rightmost gate region G of M6/M7 in figure 3), wherein
the first source/drain region (Source region S of M6/M7 in figure 3) is devoid of a pinout terminal (See lack of pinout terminal in source region S of M6/M7 in figure 3).
As for claims 14 and 15, Wakii teaches a second source/drain region (Leftmost drain region D of M6/M7 in figure 3) adjacent to the first gate region (Leftmost gate region G of M6/M7 in figure 3), the second source/drain region (leftmost drain region D of M6/M7 in figure 3) comprising a first pinout terminal (O1);
a third source/drain region (Rightmost drain region D of M6/M7 in figure 3) adjacent to the second gate region (Rightmost gate region G of M6/M7 in figure 3), the third source/drain region (Rightmost drain region D of M6/M7 in figure 3) comprising a second pinout terminal (O2).
As for claims 16 and 17, Wakii teaches a second source/drain region (This region is interpreted as only the portion of the leftmost drain region D that is part of M6/M7 in figure 3 and not the region of this wiring track that extends to the output O1) adjacent to the first gate region (Leftmost gate region G of M6/M7 in figure 3), wherein the second source/drain region is devoid of a pinout terminal;

As for claim 18, Wakii teaches a method of manufacturing a semiconductor device (A1; see details in figures 2-3) for an oscillation circuit (Figure 1), comprising:
forming a first source/drain region (See source region S of M6/M7 in figure 3);
forming a first gate region (See leftmost gate region G of M6/M7 in figure 3) adjacent to a first side of the first source/drain region (Source region S of M6/M7 in figure 3);
forming a second gate region (See rightmost gate region G of M6/M7 in figure 3) adjacent to a second side of the first source/drain region (Source region S of M6/M7 in figure 3),
wherein the first source/drain region (Source region S of M6/M7 in figure 3) is devoid of a pinout terminal (See lack of pinout terminal in source region S of M6/M7 in figure 3).
Regarding claims 19 and 20, Wakii teaches forming a second source/drain region (Leftmost drain region D of M6/M7 in figure 3) adjacent to the first gate region (Leftmost gate region G of M6/M7 in figure 3), and
forming a first pinout terminal (O1) in contact with the second source/drain region (Leftmost drain region D of M6/M7 in figure 3);
.

Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomisawa (US 4,988,960).
Regarding claim 13, Tomisawa teaches a semiconductor device for an inverting circuit (Figures 1 and 6) in an oscillation circuit (Figure 18), comprising:
a first source/drain region (P-channel in figure 6) sandwiched by a first gate region (Gate of FET 16) and a second gate region (Combined gates of FETs 12 and 14), wherein
the first source/drain region (P-channel between gates of FETs 12 and 16 in figure 6) is devoid of a pinout terminal (See figure 6).
As for claims 14 and 15, Tomisawa teaches a second source/drain region (p-channel connected to VDD input) adjacent to the first gate region (Gate of FET 16), the second source/drain region comprising a first pinout terminal (VDD input);
a third source/drain region (source/drain region connected to output terminal 15 in figure 6) adjacent to the second gate region (Combined gates of FETs 12 and 14), the third source/drain region comprising a second pinout terminal (15).
As for claim 16, Tomisawa teaches a second source/drain region (N-channel between gates of FETs 13 and 14) adjacent to the first gate region (For this claim the first gate region is interpreted as the combined gates of FETs 12 and 14), wherein the 
Regarding claim 17, Tomisawa teaches a second source/drain region (N-channel between gates of FETs 13 and 14) adjacent to the second gate region (For this claim the second gate region is interpreted as the combined gates of FETs 12 and 14), wherein the second source/drain region is devoid of a pinout terminal (There is no pinout connected to the N-channel between gates of FETs 13 and 14).
As for claim 18, Tomisawa teaches a method of manufacturing a semiconductor device (Figures 1 and 6) for an oscillation circuit (Figure 18), comprising:
forming a first source/drain region (P-channel in figure 6);
forming a first gate region (Gate of FET 16) adjacent to a first side of the first source/drain region (P-channel in figure 6);
forming a second gate region (Combined gates of FETs 12 and 14) adjacent to a second side of the first source/drain region (P-channel in figure 6),
wherein the first source/drain region (P-channel between gates of FETs 12 and 16 in figure 6) is devoid of a pinout terminal (See figure 6).
As for claims 19 and 20, Tomisawa teaches forming a second source/drain region (p-channel connected to VDD input) adjacent to the first gate region (Gate of FET 16), and
forming a first pinout terminal (VDD input) in contact with the second source/drain region (p-channel connected to VDD input);
forming a third source/drain region (source/drain region connected to output terminal 15 in figure 6) adjacent to the second gate region (Combined gates of FETs 12 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kersh.
Regarding claims 7 and 8, Kersh teaches the oscillation circuit of Claim 4, as detailed above, but fails to teach wherein the aspect ratio of the first transistor is different from the aspect ratio of the fifth transistor; wherein the aspect ratio of the fifth transistor is in a range of 0.25-0.5 times the aspect ratio of the first transistor.
However, as would have been recognized by one of ordinary skill in the art, the relative aspect ratios of transistors in an oscillator circuit are merely a matter of design choice to meet particular design specifications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative aspect ratios of the transistors of Kersh because such a modification would have been a matter of design choice to meet particular design specifications.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kersh in view of Dally et al. (US 2002/0113660; “Dally”).
Regarding claims 9-12, Kersh teaches the oscillation circuit of Claim 4, as detailed above, but fails to teach wherein the first inverting circuit is connected between a first node and a second node and the second inverting circuit is connected between the second node and a third node; a third inverting circuit connected between the third node and a fourth node and a fourth inverting circuit connected between the second node and the third node; wherein an output terminal of the first inverting circuit is connected to an output terminal of the second inverting circuit and an input terminal of the fourth inverting circuit; wherein an output terminal of the third inverting circuit is connected to an input terminal of the second inverting circuit and an output terminal of the fourth inverting circuit.
However, the delay cell configuration disclosed by claims 9-12 is a well-known delay cell configuration of a differential ring oscillator comprising cross-coupled inverters. For example, see figure 15 of Dally.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the delay cell structure of Dally in the ring oscillator of Kersh because such a modification would have been merely a replacement with a well-known delay cell configuration used in a ring oscillator.


Conclusion
The prior art made of record and not relied upon teaches inverter circuit structures, comprising serially connected transistors and sandwiched source/drain terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 7, 2022